WRIGHT, C. J.
The condition of the bond in a replevin action is, that the plaintiff therein shall appear at the return term of the process, prosecute his suit to judgment, and return the property if a return shall be awarded him. If he fails to thus prosecute his suit, the defendant recovers such damages as he may prove himself entitled to, and this he may have judgment for in the trial of the action which determines the right of possession, or-he may resort to his remedy on the bond. And so if the action is dismissed or discontinued with or without the consent of the defendant, he may sue upon the bond and recover his damages, including the value of the property, (if his,) taken from him by the writ. In such a case there would be a clear failure on the part of the plaintiff to prosecute his suit to judgment. The undertaking of the obligors in the bond, is not only that the plaintiff shall prosecute his suit to judgment, but that he shall maintain his claim or prosecute it to a favorable result. If the defendant does not consent to the discontinuance or dismissal, of course he would not be precluded from suing on the bond. If he consents to such discontinuace, in the sense that he makes no objection or assents to it, in no manner compromising or waiving his right of action on the bond, then his remedy still remains. The plaintiff could not, without the defendants’ consent, dismiss the action, so as to deprive him of his right then to have his damages assessed and return of the property awarded. If he does consent, and the discontinuance is entered, the case stands as if both parties had, for the time being, waived their respective rights, and they are left just as if there had been no consent. Erom this view of the law it follows that the instruction given is erroneous, unless when taken in connection with all the circumstances of the case, the word consent shall be construed as including an agreement to discontinue for the *48consideration and upon tbe contract refered to in tbe instruction asked and refused.
In our opinion it cannot mean this, but means only wbat tbe language used fairly imports. But suppose we have limited its meaning too narrowly, let us then inquire into the effect of tbe agreement set up, and bow far it goes to defeat the present action.
An accord and satisfaction arises, where there is another agreement between tbe parties, which is itself the satisfaction for the debt or former contract, or when such second agreement has been executed and performed. This is the statement of the general rule. The exceptions and modifications to it we need not at present notice. Where the new or second undertaking has been performed and this performance accepted, there will usually be but little if any difficulty in determining that the satisfaction is complete. In this case it is not claimed that there was any such performance, and the question is whether the new promise itself is to have the effect of satisfying the original claim or of taking away the remedy on the bond.
Mr. Parsons says, that a promise without execution is no satisfaction unless by express agreement it had this effect. And again, it is said that the promisee may sue on the original cause of action, unless by the tenor or the legal effect of the new contract, the new promise is itself a satisfaction and an extinction of the old one. 2 Parsons on Cont. 196, 199,194, note s; 5 Term R. 518; 13 M. & W. 63, “It,” says Redfield. J,. in Babcock v. Hawkins 23, Verm 561, “is ordinarily a question of intention, and should be evidenced by some express agreement to that effect, or by some unequivocal act evidencing such a purpose.” In that case this intent was shown by executing a receipt in full to settle all book accounts to that date, including that sued on. So in arriving at the intention courts will assertain whether the second agreement is founded upon a new consideration, whether the promisee has surrendered or retained the evidence upon which to maintain his former remedy, whether any securities *49have been given up, whether a release or receipt has been executed, whether the new contract is of a higher grade than the old.' These and similar considerations are to have weight in determining the intention of the parties.
In this case we do not understand either the answer or proof to go to the extent above laid down. The mere agreement of Bates to pay a thousand dollars, remaining unperformed, without 'further proof that this agreement was to be received in satisfaction of the plaintiff’s remedy against the obligors in the bond for the failure of the principal to prosecute his action, will not extinguish the old or original demand.
Judgment Reversed.